MEMORANDUM **
George T. Taitano, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action, without prejudice, for failure to exhaust administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir.2007), and we affirm.
The district court properly dismissed the action because Taitano failed to file an administrative appeal within fifteen working days of the alleged incident as required by California Code of Regulations Title 15, section 3084.6(c). See Ngo v. Woodford, 539 F.3d 1108, 1110 (9th Cir. 2008) (concluding that inmate’s failure to bring timely administrative complaint constitutes non-exhaustion). Moreover, Taitano failed to demonstrate that the 15-work-ing-day limitations period does not apply.
We do not consider documents that were not presented to the district court. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir.1988) (“Papers not filed with the district court or admitted into evidence by that court are not part of the clerk’s record and cannot be part of the record on appeal.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.